Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 18, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 

Claim Amendments
           Applicant's amendment to the claims, filed 08/18/2022, is acknowledged. 
	Claims 1-11, 13-14, 16-23 are cancelled.
	Claims 12 and 15 are amended.
	Claims 12 and 15 are pending.
Claims 12 and 15 are under examination. 




	
Priority
	The instant application 15/775,553 was filed on 05/11/2018. This application is a National Stage of International Application No. PCT/KR2016/013049 filed 11/11/2016, claiming priority based on Korean Patent Application No. KR1020150159888 filed 11/13/2015. 
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application KR1020150159888 is provided with the instant application, a certified English translation of said foreign patent application has not been provided. In addition, WO 2017/082701 A1, the publication of international application PCT/KR2016/013049, was published in a non-English language, and a certified English translation of said international application has not been provided.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/28/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Apr 2016) “Matricellular protein CCN5 reverses established cardiac fibrosis” Journal of the American College of Cardiology, 67(13), 1556-1568, of record in IDS; in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134; and US 2013/0345130 A1 to Park et al. (referred to as Park ‘130).
	This rejection is newly applied.
	Applicant cannot rely upon the certified copy of the foreign priority application KR1020150159888 filed 11/13/2015 to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. In addition, WO 2017/082701 A1, the publication of international application PCT/KR2016/013049 filed 11/11/2016, was published in a non-English language, and a certified English translation of said international application has not been provided. The instant application 15/775,553 has a filing date of 05/11/2018.
Jeong teaches a method of treating cardiac fibrosis associated with heart failure in a subject by administering to the subject a pharmaceutical composition comprising, as an active ingredient, a gene carrier including a nucleic acid encoding CCN5 protein, wherein the gene carrier is an adeno-associated virus (AAV) serotype 9. See Abstract; see pages 1557-1558, joining paragraph.
Jeong teaches that the anti-fibrotic effects of CCN5 is associated with inhibition of the transforming growth factor beta (TGFβ) signaling pathway. See Abstract; see paragraph joining pages 1558 and 1560. Jeong does not teach treatment of a subject suffering from Duchenne muscular dystrophy (DMD), as claimed. 
	Prior to the effective filing date of the instantly claimed invention, Ieronimakis teaches that progressive accumulation of cardiac fibrosis promotes heart failure in patients with Duchenne muscular dystrophy (DMD). See ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure.” Ieronimakis further teaches that pharmacological inhibition of TGFβ signaling reduces fibrosis and improves skeletal muscles and cardiac function in DMD models. See ABSTRACT, “Utilizing the mdx model of DMD, … whereas pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response”; and see page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”; emphasis added). That is, Ieronimakis teaches treating Duchenne muscular dystrophy (DMD), which is a disease associated with cardiac fibrosis and heart failure, by pharmacological inhibition of TGFβ signaling.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute treatment of a subject suffering from cardiac fibrosis, as taught by Jeong, with treatment of a subject suffering from Duchenne muscular dystrophy (DMD), which is a disease associated with cardiac fibrosis, as taught by Ieronimakis, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, as discussed above, Jeong teaches that CCN5 possesses anti-fibrotic effects in the heart associated with inhibition of TGFβ signaling, and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating DMD, which is a disease associated with cardiac fibrosis and heart failure. An artisan would be motivated to perform said substitution in order to reduce cardiac fibrosis in subjects suffering from DMD.
Jeong does not disclose the sequence of the nucleic acid encoding CCN5 protein or the amino acid sequence of CCN5 protein. However, prior to the effective filing date of the instantly claimed invention, Park '130 discloses that the CCN5 protein comprises the amino acid sequence according to SEQ ID NO: 3 of US 2013/0345130 A1, which is identical to SEQ ID NO: 1 of the instant application. See paragraph [0054]; see alignment provided below. Park '130 discloses that the nucleic acid sequence encoding CCN5 protein consists of the nucleotide sequence according to SEQ ID NO: 1 of US 2013/0345130 A1, which is identical to SEQ ID NO: 2 of the instant application. See paragraph [0019]; see alignment provided below. The nucleic acid sequence according to instant SEQ ID NO: 2 encodes for the amino acid sequence according to instant SEQ ID NO: 1. See alignment provided below. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute the nucleic acid encoding CCN5 protein, as taught by Jeong, with the nucleic acid sequence according to instant SEQ ID NO: 2, which encodes for the amino acid sequence according to instant SEQ ID NO: 1, as taught by Park ‘130, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
	The claims further recite that the method results in suppression of interstitial fibrosis accumulation in heart. Jeong teaches that CCN5 suppresses interstitial fibrosis accumulation in heart. See Figure 2.

	
	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0345130 A1 to Park et al. (referred to as Park ‘130); in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134; and Mason et al. "Cardiac gene therapy: Recent advances and future directions" Journal of Controlled Release. Volume 215, 2015, pages 101-111 (publicly available August 2015).
	This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
	Park '130 discloses a method for treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis (see [0051] and claim 19), comprising: a step of administering to a subject in need thereof (see [0048]) an effective amount of a pharmaceutical composition (see [0014] line 2) which includes (a) CCN5 protein (see [0052]); or (b) a gene carrier (see [0014] line 4) including a nucleotide sequence encoding CCN5 protein (see [0014] lines 4-5), as an active ingredient (see [0053] lines 1-4).
	The claims are directed to treating a subject with Duchenne muscular dystrophy (DMD). Park ‘130 teaches treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis (paragraphs [0049-0051]). Park ‘130 teaches that CCN5 possesses anti-fibrotic effects and prevents myocardial hypertrophy by inhibiting TGFβ signaling. See [0017], “we have found that the CCN5 protein prevents myocardial hypertrophy by inhibiting the TGF-β-SMAD signal pathway.”; and see [0108], “We showed that TGF-β signaling is modulated by CCN2 and CCN5 … CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway.” However, Park ‘130 does not teach treating Duchenne muscular dystrophy, specifically, as claimed. 
	Prior to the effective filing date of the instantly claimed invention, Ieronimakis teaches that progressive accumulation of cardiac fibrosis promotes heart failure in patients with Duchenne muscular dystrophy (DMD). See ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure.” Ieronimakis further teaches that pharmacological inhibition of TGFβ signaling reduces fibrosis and improves skeletal muscles and cardiac function in DMD models. See ABSTRACT, “Utilizing the mdx model of DMD, … whereas pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response”; and see page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”; emphasis added). That is, Ieronimakis teaches treating Duchenne muscular dystrophy (DMD), which is a disease associated with cardiac fibrosis and heart failure, by pharmacological inhibition of TGFβ signaling.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute treatment of a subject suffering from cardiac fibrosis or a heart disease accompanied by cardiac fibrosis, as taught by Park ‘130, with treatment of a subject suffering from Duchenne muscular dystrophy (DMD), which is a disease associated with cardiac fibrosis and heart failure, as taught by Ieronimakis, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, as discussed above, Park ‘130 teaches administration of CCN5 possess anti-hypertrophic and anti-fibrotic effects by inhibiting TGFβ signaling, and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating DMD, which is a disease associated with cardiac fibrosis and heart failure. An artisan would be motivated to perform said substitution in order to reduce cardiac fibrosis in subjects suffering from DMD.
As discussed above, Park ‘130 teaches administration of an effective amount of a pharmaceutical composition comprising a gene carrier including a nucleotide sequence encoding CCN5 protein.	Park '130 teaches that the gene carrier is an adeno-associated virus (AAV). See [0025] lines 4-5. Park '130 does not teach that the AAV is AAV serotype 9 (AAV9), specifically. Prior to the effective filing date of the instantly claimed invention, Mason is relevant prior art for teaching the use of AAV carriers for gene therapy targeted to the heart. In particular, Mason teaches that AAV9 “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute AAV, as taught by Park ‘130, with AAV9, as taught by Mason, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Mason teaches that AAV9 “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2).
	Park '130 discloses wherein the CCN5 protein comprises the amino acid sequence according to SEQ ID NO: 3 of US 2013/0345130 A1, which is identical to SEQ ID NO: 1 of the instant application. See paragraph [0054]; see alignment provided below.
	Park '130 discloses wherein the nucleic acid encoding CCN5 protein consists of the nucleotide sequence according to SEQ ID NO: 1 of US 2013/0345130 A1, which is identical to SEQ ID NO: 2 of the instant application. See paragraph [0019]; see alignment provided below.
	The nucleic acid sequence according to instant SEQ ID NO: 2 encodes for the amino acid sequence according to instant SEQ ID NO: 1. See alignment provided below.
	The claims further recite that the method results in suppression of interstitial fibrosis accumulation in heart. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states an intended result which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. As discussed above, the structure and manipulative actions of the claimed method are taught or fairly suggested by the combined teachings of the cited prior art. Accordingly, the intended result recitation does not patentably distinguish the claimed method over the combined teachings of the cited prior art. Nonetheless, Park ‘130 teaches that CCN5 possesses anti-fibrotic effects in the heart, as discussed above.
	Response to arguments: Applicant’s remarks filed 08/18/2022 have been carefully considered, but are not found persuasive. It is noted that Applicant has filed a COPY of an affidavit previously submitted on 08/05/2020 and considered in the Office action mailed 10/09/2020.

Applicant argues that neither Park ‘130 nor Ieronimakis provides any teaching or suggestion for DMD treatment by employing CCN5 protein or a gene encoding CCN5 protein. See pages 5-7 of Applicant’s reply. This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Park ‘130 teaches treatment of cardiac fibrosis and heart failure by employing CCN5 protein or a gene encoding CCN5 protein, wherein CCN5 possesses anti-fibrotic effects and prevents myocardial hypertrophy by inhibiting TGFβ signaling. Ieronimakis teaches that progressive accumulation of cardiac fibrosis promotes heart failure in patients with Duchenne muscular dystrophy (DMD), and Ieronimakis further teaches pharmacological inhibition of TGFβ signaling as a means of treating DMD, which is a disease associated with cardiac fibrosis and heart failure.

	Applicant argues that both Park ‘130 and Ieronimakis are silent on suppressing interstitial fibrosis accumulation in the heart of a subject, as recited in the claims. Applicant further argues that this intended result recitation “should be considered as [a] claim limitation” because the recitation gives “meaning and purpose” to the claims and “meaningfully limits the claims.” See pages 5-7 of Applicant’s reply. This is not persuasive. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states an intended result which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. As set forth in the rejection, the structure and manipulative actions of the claimed method are taught or fairly suggested by the combined teachings of the cited prior art. Applicant’s argument fails to provide any evidence, specific argument, or technical reasoning as to how or in what way the intended result recitation of “suppressing interstitial fibrosis accumulation” clearly limits the scope of the claimed invention so as to patentably distinguish the instant claims from the combined teachings of the cited prior art. Moreover, prior to the effective filing date of the instantly claimed invention, the suppression of interstitial fibrosis accumulation would have been an expected result because Park ‘130 teaches that CCN5 possesses anti-fibrotic effects in the heart, as in the rejection above. In addition, Yoon et al. (2010) “The opposing effects of CCN2 and CCN5 on the development of cardiac hypertrophy and fibrosis” Journal of molecular and cellular cardiology, 49(2), 294-303, of record in IDS, published prior to the effective filing date of the instantly claimed invention, shows that CCN5 suppresses interstitial fibrosis accumulation in heart. See Figure 5; see Section 2.5 on page 295.

	Applicant further points to the declaration under 37 C.F.R. 1.132 (the Park Declaration) submitted on 08/05/2020, generally asserting “superior effects” shown by the declaration. See page 6 of Applicant’s reply. This is not persuasive. The Park Declaration has been previously considered in the Office action mailed 10/09/2020. The Park Declaration provides an “additional experiment” showing increased utrophin expression when mice were injected with an AAV9 carrying a nucleic acid encoding CCN5 (AAV9-CCN5), as compared to mice injected with a control AAV9 not carrying a nucleic acid encoding CCN5 (AAV9-VLP). The declaration does not compare the results of the additional experiment with any data, teaching, or suggestion found in the prior art, and the declaration does not compare AAV9 as a gene carrier to other AAV serotypes. Park declares that the additional experimental results are relied on to show that CCN5 protein or CCN5-encoding nucleotide are therapeutically useful and effective in treating Duchenne muscular dystrophy (DMD) in a subject in need thereof (page 4, second paragraph). For the reasons set forth in the rejection above, the treatment of DMD by administration of CCN5 protein or CCN5-encoding nucleotide was an expected result and had a reasonable expectation success prior to the effective filing date of the instantly claimed invention. As set forth in the rejection, Park ‘130 discloses administration of CCN5 to treat cardiac fibrosis and heart failure, teaching that CCN5 possess anti-fibrotic effects by inhibiting TGFβ signaling, and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating DMD, which is a disease associated with cardiac fibrosis and heart failure.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,855,315 B2 to Park et al. (issued: 2 Jan 2018); in view of US 2013/0345130 A1 to Park et al. (referred to as Park ‘130); Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134; and Mason et al. "Cardiac gene therapy: Recent advances and future directions" Journal of Controlled Release. Volume 215, 2015, pages 101-111 (publicly available August 2015).
	This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
	The patent claims are directed to a method of reducing cardia fibrosis in a subject with heart failure comprising a step of administering to the subject a composition comprising a therapeutically effective amount of an adeno-associated virus vector comprising a nucleotide sequence encoding a CCN5 protein and a pharmaceutically acceptable carrier.
	U.S. Patent No. 9,855,315 B2 was issued from U.S. Application 13/636,500, which was previously published as US 2013/0345130 A1 to Park et al. (referred to as Park ‘130). Park ‘130 discloses that CCN5 possess anti-fibrotic effects and prevents myocardial hypertrophy by inhibiting TGFβ signaling. See [0017], “we have found that the CCN5 protein prevents myocardial hypertrophy by inhibiting the TGF-β-SMAD signal pathway.”; and see [0108], “We showed that TGF-β signaling is modulated by CCN2 and CCN5 … CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway.” Moreover, patent claim 4 recites that CCN5 inhibits TGF-β-SMAD signal pathway.
	The patent claims do not recite treatment of Duchenne muscular dystrophy (DMD), specifically. However, prior to the effective filing date of the instantly claimed invention, Ieronimakis teaches that progressive accumulation of cardiac fibrosis promotes heart failure in patients with Duchenne muscular dystrophy (DMD). See ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure.” Ieronimakis further teaches that pharmacological inhibition of TGFβ signaling reduces fibrosis and improves skeletal muscles and cardiac function in DMD models. See ABSTRACT, “Utilizing the mdx model of DMD, … whereas pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response”; and see page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”; emphasis added). That is, Ieronimakis teaches treating Duchenne muscular dystrophy (DMD), which is a disease associated with cardiac fibrosis and heart failure, by pharmacological inhibition of TGFβ signaling.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute treatment of a subject suffering from cardiac fibrosis and heart failure, as recited in the patent claims, with treatment of a subject suffering from Duchenne muscular dystrophy (DMD), which is a disease associated with cardiac fibrosis and heart failure, as taught by Ieronimakis, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, as discussed above, Park ‘130 discloses administration of CCN5 possess anti-hypertrophic and anti-fibrotic effects by inhibiting TGFβ signaling, and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating DMD, which is a disease associated with cardiac fibrosis and heart failure. An artisan would be motivated to perform said substitution in order to reduce cardiac fibrosis in subjects suffering from DMD.
As discussed above, the patent claims recite an adeno-associated virus (AAV). However, the patent claims do not recite AAV serotype 9 (AAV9), specifically. Prior to the effective filing date of the instantly claimed invention, Mason is relevant prior art for teaching the use of AAV carriers for gene therapy targeted to the heart. In particular, Mason teaches that AAV9 “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute AAV, as recited in the patent claims, with AAV9, as taught by Mason, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Mason teaches that AAV9 “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2).
Patent claim 2 recites wherein the nucleotide sequence encoding CCN5 comprises the nucleotide sequence of SEQ ID NO: 1, which is identical to instant SEQ ID NO: 2. Park '130 discloses wherein the CCN5 protein comprises the amino acid sequence according to SEQ ID NO: 3 (paragraph [0054]), which is identical to instant SEQ ID NO: 1. The nucleic acid sequence according to instant SEQ ID NO: 2 encodes for the amino acid sequence according to instant SEQ ID NO: 1. See alignments provided below.
	The claims further recite that the method results in suppression of interstitial fibrosis accumulation in heart. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states an intended result which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. As discussed above, the structure and manipulative actions of the claimed method are taught or fairly suggested by the combined teachings of the cited prior art. Accordingly, the intended result recitation does not patentably distinguish the instantly claimed method over the cited patent and prior art.
	Response to arguments: Applicant’s remarks filed 08/18/2022 have been carefully considered, but are not found persuasive. In this case, Applicant’s traversal of the double patenting rejection is on the same grounds of traversal as the 35 U.S.C. 103 rejection, which has been addressed above.


Alignment between instant SEQ ID NO: 1 and instant SEQ ID NO: 2

    PNG
    media_image1.png
    1100
    635
    media_image1.png
    Greyscale




Alignment between instant SEQ ID NO: 1 and SEQ ID NO: 3 of US 2013/0345130 A1 and U.S. Patent No. 9,855,315 B2:

    PNG
    media_image2.png
    532
    884
    media_image2.png
    Greyscale













Alignment between instant SEQ ID NO: 2 and SEQ ID NO: 1 of US 2013/0345130 A1 and U.S. Patent No. 9,855,315 B2

    PNG
    media_image3.png
    831
    586
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633